(2) Respondent shall commit no violations of the Rules of Professional Conduct or commit any criminal act during her probation.
(3) Respondent shall comply with her existing course of treatment and with her criminal probation in Johnson County.
(4) At the conclusion of her probationary period, Respondent shall submit an affidavit of compliance to this Court.
(5) If Respondent violates the terms of her probation, the stay of her suspension *633shall be vacated and the balance of the stayed suspension shall be actively served without automatic reinstatement.
Notwithstanding the expiration of the minimum term of probation set forth above, Respondent's probation shall remain in effect until it is terminated pursuant to a petition to terminate probation filed under Admission and Discipline Rule 23(16).
The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
All Justices concur, except Rush, C.J., who would reject the conditional agreement, believing that a period of active suspension and a longer term of probation are warranted given the endangerment involved in both criminal cases.